Citation Nr: 1501724	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to July 1996. This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right wrist disability, rated 10 percent.  An interim (November 2011) rating decision by the assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 for the period from August 26, 2011 to September 30, 2011. [Such period of time is not for consideration herein; the Veteran has not disagreed with the effective dates assigned for this award.]  The Veteran was scheduled for a videoconference hearing in September 2014 for which he failed to appear.  Thus, the hearing request is considered withdrawn. 


FINDING OF FACT

At no time was the Veteran's right wrist disability manifested by dorsiflexion limited to 15 degrees or less; plantar flexion limited in line with the forearm; and the wrist is not ankylosed.

CONCLUSION OF LAW

A rating in excess of 10 percent for a wrist disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Codes 5214, 5215) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The appeal regarding the rating for a right wrist disability is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2008 and May 2014.  The Board finds that the examination reports are adequate for rating purposes, as they adequately describe the severity of the disability, and note the findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40.

Under Code 5215, dorsiflexion of either the major or minor wrist to less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

A February 2008 private treatment record notes the Veteran's right wrist injury in service and notes that the Veteran reported ongoing pain in his wrist which is aggravated by cold weather or excessive use.

On August 2008 VA examination, the examiner noted continuous recurrent pain on movement of the Veteran's wrist flexion and extension, with pain localized to the radial aspect of his wrist along the anatomic snuffbox of the wrist.  The examiner noted that the Veteran is right hand dominant, and that the Veteran reported decreased hand strength due to pain and that he has to limit his activities as a postal worker due to his wrist pain.  On examination, there was tenderness over the anatomic snuffbox area and on the axial loading of the first metacarpal of the thumb.  Dorsiflexion was to 65 degrees and palmar flexion was to 75 degrees.  X-rays of the right wrist were normal.

An October 2008 VA treatment record shows the Veteran sought treatment for wrist pain.  He reported pain offhand 1 or 2 times per week and that it is precipitated by heavy work and cold weather.  

In a statement received in November 2008 by the Veteran, he notes that he works as a city letter carrier and that his job requires extensive use of his wrist and repetitive motion which causes wrist pain.  He reported that he has had to take time off due to pain and that he works from 8 to 12 hours a day, at times in inclement weather, which is difficult due to his wrist problems.

A February 2009 statement from Registered Nurse J. W. notes that due to the Veteran's right wrist disability, he may not be able to work over 10 hours at a time.  A June 2009 letter from Advance Practice Nurse A. C. notes a diagnosis of De Quervain tenosynovitis of the right wrist and that this condition limits the Veteran's ability to work for a period longer than 8 hours.  A July 2009 statement by the Veteran notes that he continues to receive treatment for his right wrist disability, including cortisone shots every 4 months. 

A March 2009 VA treatment record notes the Veteran sought treatment for his right wrist pain and reported increased pain when overused.  A June 2009 VA treatment record shows De Quervain tenosynovitis was diagnosed and the Veteran was given a steroid injection.  October and November 2009 VA treatment records show the Veteran continued to seek treatment for his right wrist pain and he reported that the cortisone injection he received in June 2009 helped for a few months.  There was good active range of motion and good grip strength.  A February 2010 VA treatment record notes that the Veteran reported that the pain keeps him from working as much as he would like, including overtime at the post office and construction.  A March 2010 VA treatment records notes the Veteran continued to experience right wrist pain, particularly when the weather is colder.  

An August 2010 statement by the Veteran notes that he has received cortisone shots for his wrist pain, uses a wrist wrap to keep it warm during the winter months and to help with the pain, and that, at times, he cannot work more than 8 hours per day.  An August 2010 statement from the Veteran's wife notes that the Veteran is in constant pain due to his wrist disability, that he has had to miss some work opportunities, and can no longer ride his motorcycle.

August 2011 private treatment records note that an August 2011 MRI showed a tear of the scapholunate ligament and that Veteran underwent a right wrist arthroscopy.

An October 2011 VA treatment record notes that the Veteran reported decreased pain after his August 2011 surgery and that he worked 40 hours per week, as opposed to 50 to 60 hours per week.  A November 2011 VA treatment notes the Veteran sought evaluation and treatment of tenosynovitis and reported some increase in pain and that he had been wearing a wrist brace.  He had full range of motion, but noted some increased pain after the decline in pain following the August 2011 surgery.  December 2011 to May 2012 VA treatment records show the Veteran reported decreased pain, but continued to seek treatment including injections, ultrasounds with biofreeze, and "E-stim intervention"; radial styloid tenosynovitis was diagnosed.  

On May 2014 VA examination, the examiner noted the Veteran's right wrist limitation of motion and that the Veteran reported that since discharge from service he has worked as a postman.  The examiner also noted the Veteran's arthroscopic surgery in August 2011 and that the Veteran reported returning to work in September 2011.  On examination, dorsiflexion was to 45 degrees with pain beginning at 40 degrees, and palmar flexion was to 55 degrees with pain beginning at 45 degrees.  The examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  There was no evidence of ankylosis.  The examiner indicated that the Veteran's right wrist disability affected his employment in that he experiences flare-ups 8 to 10 times per year and sometimes has to take medical leave to rest and treat his wrist when experiencing an increase in pain. 

The Veteran is already in receipt of the maximum schedular rating for limitation of motion; a schedular rating in excess of 10 percent for a wrist disability is not warranted unless there is evidence of ankylosis.  While the Veteran has consistently reported experiencing wrist pain, particularly with overuse and in colder weather (and is competent to do so), there is no clinical evidence or diagnosis of ankylosis (and no evidence that the Veteran, as a layperson, is competent to provide such diagnostic evidence in this instance).  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are no other relevant Disability Codes: his wrist joint has not been replaced (Code 5053), nor is there evidence that his wrist disability is comparable to the loss of use of his hand (Code 5125).  

The Board acknowledges the Veteran's assertion that the schedular ratings assigned are not sufficient to compensate for his wrist disability.  To that end, the Board has considered whether his right wrist disability warrants referral for extraschedular consideration.  He has complained of such symptoms as pain, weakness, swelling, and fatiguability; such complaints are associated with his limitation of motion (for which he is already being compensated).  The evidence of record does not show any other relevant impairment beyond that which is associated with his limitation of motion.  Accordingly referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

To the extent that a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has considered whether remand for TDIU reconsideration is warranted and finds that it is not.  While the Veteran has reported that he has at times had to miss work due to wrist pain and evidence reflects that he may not be able to work over 8 to 10 hours per day so overtime and construction work may be limited, the record consistently shows that he has worked as a postman throughout the pendency of the appeal and thus, TDIU is not raised in the context of this claim. 


ORDER

A rating in excess of 10 percent for a right wrist disability is denied. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


